DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-14, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (US 2018/0237086).
In re claim 11, Evans teaches a first connection device (1616), by which the passenger compartment can be coupled to an aircraft, and a second connection device, by means of which the passenger compartment can be coupled to a land vehicle (par. 117), wherein the passenger compartment has an electrical circuit with an electrical energy storage, and wherein the electrical circuit of the passenger compartment has a coupling device by means of which electrical energy can be input from the electrical energy storage into an electrical circuit of the aircraft, wherein the electrical circuit of the passenger compartment has a further coupling device by means of which electrical energy can be input from the electrical energy storage into an electrical circuit of the land vehicle (par. 114-132).
In re claim 12, Evans teaches the electrical energy storage of the passenger compartment, designed in particular as a high-voltage battery, has sufficient capacity to supply an electrical drive unit of the aircraft for a flight of the aircraft coupled to the passenger compartment to a landing site (inherent).
In re claims 13 and 21, Evans teaches the passenger compartment is coupled to the aircraft which is in particular unmanned, wherein, in the electrical circuit of the aircraft, an electrical energy storage, designed in particular as a high- voltage battery, is arranged, which has sufficient capacity to supply an electrical drive unit of the aircraft for a flight of the aircraft coupled to the passenger compartment to a landing site (fig. 10, 13-14).
In re claim 14, Evans teaches the coupling device and/or the further coupling device is/are designed for the wireless transmission of the electrical energy (par. 117, 151, 152).
In re claims 22 and 23, Evans teaches the coupling device and/or the further coupling device is/are designed for the wireless transmission of the electrical energy (par. 151-152).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans, as applied above.
In re claims 15 and 24-26, the examiner takes official notice that power converters were well known and conventional to a person of ordinary skill in the electric vehicle arts at the time of invention for ensuring proper voltage is delivered and, as such, would be obvious to incorporate into the vehicle of Evans.
Claims 16 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans, as applied above.
In re claims 16-19 and 27-30, the examiner takes official notice that a cooling channel provided with a plurality of cooling ribs, through which air can flow for cooling the electrical energy storage was well known and conventional to a person of ordinary skill in the electric vehicle arts at the time of invention for ensuring proper temperature control and, as such, would be obvious to incorporate into the vehicle of Evans.
In re claim 17, Evans teaches the electrical energy storage of the passenger compartment adjoins the bottom of the passenger compartment, and/or the bottom of the passenger compartment is provided at least in sections by a housing of the electrical energy storage of the passenger compartment (par. 125-126).
In re claim 18, the examiner takes official notice that placing energy storage compartment adjacent to a cooling channel was well known and conventional to a person of ordinary skill in the electric vehicle arts at the time of invention for ensuring proper temperature control.
In re claim 19, the examiner takes official notice that incorporating a cooling circuit through which a cooling fluid can flow for cooling the electrical energy storage of the land vehicle was well known and conventional to a person of ordinary skill in the electric vehicle arts at the time of invention for ensuring proper temperature control.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156. The examiner can normally be reached Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EREZ GURARI/Primary Examiner, Art Unit 3614